DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 14, 17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Nimura US 2015/0192705.
Regarding claim 1, Nimura  teaches a display device, comprising: a display screen and an optical film structure arranged on a light exiting side of the display screen , wherein the display screen comprises a plurality of sub-pixels (28), and the optical film structure comprises: a substrate layer (31), having a first surface and a second surface opposite to each other, wherein the first surface is arranged at a side of the second surface away from the display screen, and a micro-lens array layer (12) provided on at least one of the first surface and the second surface, and comprising a plurality of micro-lenses arranged in an array, wherein each of the plurality of micro-lenses has a size smaller than a size of each of the plurality of sub-pixels, and edges of the adjacent micro-lenses abut on each other.



	Regarding claim 11, Nimura teaches n an alignment direction of the micro-lenses of the optical film structure is at an angle to an alignment direction of the sub-pixels of the display screen see fig. 4.
	Regarding claim 14, Nimura teaches an optical film structure, comprising: a substrate layer (31), having a first surface and a second surface opposite to each other, and a micro-lens array layer (12), provided on at least one of the first surface and the second surface, and comprising a plurality of micro-lenses arranged in sequence an array, wherein edges of the adjacent micro-lenses abut on each other. 
	Regarding claim 17, Nimura teaches a method of manufacturing an optical film structure, comprising: forming a substrate layer (31) having a first surface and a second surface opposite to each other; forming a micro-lens array layer (12) on at least one of the first surface and the second surface, wherein the micro-lens array layer comprises a plurality of micro-lenses arranged in an array, and edges of the adjacent micro-lenses abut on each other (see fig. 3).
	Regarding claim 20, the reference teaches a cross-sectional shape, in a plane parallel to the first surface, of the micro-lens is rectangular, triangular or hexagonal (see fig. 5A rectangular).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura US 2015/0192705 as applied to claim 1 and further in view of Komatsu et al US 2019/0094519.
Regarding claims 2 and 3,  Nimura teaches all the limitations of the invention of claim 1 as stated above except that the micro-lens array layer includes a diffusion layer comprising a plurality of uneven microstructures provided on at least one surface of the micro-lens layer away from the substrate. Komatsu teaches a display apparatus comprising a display 200 comprising lens structure L1 having a plurality of uneven microstructures MS on the viewing side of the display lens OP (see fig. 6) so that the gaps between pixels in the displayed image are made less noticeable (see at least the abstract). It would obvious to one of ordinary skill in the art before the effective date of the invention to modify the display of Nimura to provide microstructures on the on the viewing side of the micro-lenses 13 as taught by Komatsu et al in order to make the gaps between the pixels less noticeable in the displayed image.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura US 2015/0192705 and Komatsu et al US 2019/0094519 as applied to claim 3 above and further in view of Deng US 2019/0384066.
Regarding claims 4-5, Nimura as modified by Komatsu et al teach all the limitations of the invention of claim 3 as stated above except that the second surface of substrate 31 is directly attached to a polarizer. Deng teaches display module having a micro lens array 11 directly attached to a polarizer 30 of a display module 30 which allows for a naked eye 3D viewing (see abstract). It would have been obvious to one of ordinary skill in the art before the effective date of the invention further modify Nimura to include a polarizer directly lower surface of substrate 31 as taught by Deng in order to provide for naked eye #D effect viewing of the displayed images. With respect to the specific attachment of the second surface to the polarizer by either suction or adhesive, this is considered to be a matter of design choice as either would have been obvious to one of ordinary skill in the art as they are each a functionally equivalent means of attaching elements together and neither is identified by .
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Nimura US 2015/0192705.
Regarding claim 12, Nimura does not explicitly teach the angle is 18.4 degrees, 33.7 degrees or 45 degrees.  However the specification does not provide any specific rationale to any non-obvious benefit from limiting the angle accordingly.  The angle is considered a modification of obvious design choice achievable through routine experimentation. 
Regarding claim 13, Nimura does not explicitly teach an adhesive layer, provided between the optical film structure and the display screen, configured to adhere the optical film structure to the light exiting side of the display screen.  However the addition of any sort of adhesive between any layers in a display device is considered obvious to one of ordinary skill in the art as the practice of using optical adhesives to bond successive optical layers is well known and examiner takes official notice of this.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura US 2015/0192705 in view of Ikeda US 2002/0098257.
Regarding claim 18, Nimura teaches all the limitations of claim 18 except wherein the forming the micro-lens array layer on at least one of the first surface and the second surface comprises: coating an ultraviolet curable adhesive on the at least one of the first surface and the second surface; pressing the ultraviolet curable adhesive with a roller to form a preliminary micro-lens array layer, wherein a surface of the roller has a uneven shape matching the micro-lens array layer; and curing the preliminary micro-lens array layer by irradiating the preliminary micro-lens array layer with ultraviolet light, to form the micro-lens array layer.  Ikeda teaches forming the micro-lens array layer on at least one of the first surface and the second surface comprises: coating an ultraviolet curable adhesive on the at least one of the first surface and the second surface; pressing the ultraviolet curable adhesive with a roller to form a 
Regarding claim 19, Nimura teaches all the limitations of claim 19 except the forming the micro-lens array layer on at least one of the first surface and the second surface comprises: processing a mold plate with a laser to form a micro-lens-array-layer mold; forming a preliminary micro-lens array layer in the micro-lens-array-layer mold; and de-molding the preliminary micro-lens array layer to transfer to the at least one of the first surface and the second surface.   Ikeda teaches forming the micro-lens array layer on at least one of the first surface and the second surface comprises: processing a mold plate with a laser to form a micro-lens-array-layer mold; forming a preliminary micro-lens array layer in the micro-lens-array-layer mold; and de-molding the preliminary micro-lens array layer to transfer to the at least one of the first surface and the second surface (see fig. 18A) allowing for forming a variety of patterns with a high accuracy [0018].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nimura in view of Ikeda to form a pattern with high accuracy.

Allowable Subject Matter
Claims 6-9  and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871         

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871